DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-11 are pending in this application and have been examined on the merits. Claims 12-14 have not been examined due to an election of species (see Election/Restrictions section below).
Election/Restrictions
This application contains claims directed to the following patentably distinct species of: 
Species I described by figures 1-5
Species II described by figures 6-7.
The species are independent or distinct because there are different structures between species I and species II, and the structures of species I and species II are combined in different manners. In addition, these species are not obvious variants of each other based on the current record.
Species I is drawn to the following structures:
Windless unit 21
Driving unit 300
First rack unit 400
Second rack unit 500
First slot 600
Second slot 700
Link part 210
Guide slot 211.
Further, species I connects driving unit 300 to first rack unit 400 and second rack unit 500 (see Fig. 2). The two rack units are further connected to first slot 600 and second slot 700, the two slots being connected to vent unit 200 (see Fig. 3 and 4). The vent unit 200 performs the popup and tilt operations when first rack unit 400 and second rack unit 500 are driven to certain locations along first slot 600 and second slot 700.
	Species II is drawn to following structures:
Transmission unit 3000
Operating unit 4000
Adjusting unit 5000
Adjusting ball 6000.
Further, species II connects operating unit 4000 to transmission unit 3000, which separately connects to adjusting ball 6000. Adjustable ball 600 further connects to adjusting unit 5000 which then connects to vent unit 2100 (see Figs. 6 and 7). Vent unit 2100 performs the popup operation when operating unit 4000 drives the vertical gear member of transmission unit 3000 downwards. Vent unit 2100 performs the tilt operation in accordance with a user’s request to have adjusting unit 5000 and adjusting ball 6000 adjust the height of vent unit 2100.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reasons apply:
the species likely have different classifications
the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
the prior art applicable to one species would not likely be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with attorney of record, Bryan Lempia, on 7/21/2021 a provisional election was made without traverse to prosecute the invention of species I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-14 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0059183, filed on 05/21/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “700” has been used to designate both the first slot and the second slot in Fig. 4
reference character “710” has been used to designate both the first popup position portion and the second popup position portion in Fig. 4
reference character “720” has been used to designate both the first curved portion and the second curved portion in Fig. 4.
The drawings are objected to because:
The component labeled 410 in figure 3 is labeled 620 in figure 4
The component labeled 600 in figure 3 is labeled 700 in figure 4
The component labeled 610 in figure 3 is labeled 710 in figure 4
The component labeled 620 in figure 3 is labeled 720 in figure 4
Roof 10 is not labeled in figure 1 as stated in the specification (para. [46]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-11 are objected to because of the following informalities:
The language “roof vent” in claims 1-11 should be changed to “roof ventilation system” for clarity. Currently, the scope of the preamble of claim 1 does not cover each element in the body of claim 1 (i.e. “a roof vent” as claimed in the preamble of claim 1 is a sub-combination of “a roof” as claimed in the body of claim 1).
Claims 1-2 and 7-10 state the term “rack” which, as described by the specification, is not aligned with common definitions. Academic Press Dictionary of Science and Technology defines a rack as “A straight length of toothed gearing designed to mesh with the teeth of a pinion”. The specification and drawings indicate that the rack unit is a lever arm with a portion of a circular gear integrated at one of its ends. For examination purposes, the term “rack unit” is being interpreted to mean “geared or toothed element” in order to broaden the claim language to include both the dictionary definition and the specification description of a “rack unit”.
The language “first guide slot” and “second guide slot” in claim 6 should be changed to “first guide slot portion” and “second guide slot portion” respectively for clarity.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “driving unit” in claim 1. The “driving unit” is considered to be a generic placeholder performing the function “applying driving force to the vent unit” and there is no additional structure present in the claim language that can perform the function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “driving unit” in claim 1 is being interpreted to cover the corresponding structure of “a motor” as described in the specification (para. [63]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hauber (US 4,143,556).
Regarding claim 1, Hauber discloses a roof vent (vent 14) comprising: a roof (roof 13) disposed at an upper side of an interior of a vehicle (col. 3, lines 1-9 disclose that roof 13 is disposed on the roof of a recreational vehicle and extends to the upper side of an interior of the recreational vehicle to function as a roof vent); and a vent assembly (Figs. 1-2 disclose a vent assembly including vent 14, vent cover 18, skirt 19, upstanding lip 20, vent operator 9, sector arms 10, and motor 15), the vent assembly including at least one vent unit (cover 18) protruding outside the roof (see Figs. 1-2), a driving unit (motor 15) applying driving force to the vent unit (col. 3, lines 18-26 disclose motor 15 driving operator 9 which rotate sector arms 10 which move cover 18), and at least one rack unit (sector arms 10 which meet the current interpretation of the term “rack” as used in claims 1-2 and 7-10 described above. See Figs. 1-4) applying driving force of the driving unit to the vent unit (col. 3, lines 18-26 disclose sector arms 10 applying the driving force of motor 15 through driving operator 9 to cover 18), wherein the vent unit is popped up by the driving unit (col. 3, lines 18-26 disclose cover 18 being popped up by the driving of sector arms 10. Cover 18 is capable of descending into the cabin of the vehicle if the vent assembly is installed upside down. See Figs. 1-3)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauber (US 4,143,556) and further in view of Hosmer (US 4,104,825).
Regarding claim 2, Hauber discloses the claimed invention and further discloses a first rack unit (Figs. 3-5 disclose two sector arms 10 which meet the current interpretation of the term “rack” as described above. See Annotated Fig. 1 below) to which driving force of the driving unit (motor 15) is applied (col. 2, lines 41-49; col. 3, lines 18-26; and Figs. 2-6 disclose the driving force of motor 15 being applied to one of the sector arms 10 through driven gear 27); a second rack unit (Figs. 3-5 disclose two sector arms 10 which meet the current interpretation of the term “rack”. See Annotated Fig. 1 below) interlocking with the first rack (Figs. 3-5 disclose the two sector arms interlocking through driven gear 27 and idler gear 26. The sector arms are not directly interlocking with one another but the claim language does not exclude indirect interlocking); a first slot (col. 3, lines 26-31 disclose a groove) formed in a back surface of the vent unit (Figs. 1-2 disclose sector arms 10 being coupled to the back surface of cover 18, and col. 3, lines 26-31 disclose the flexible members 17 of sector arms 10 coupling to cover 18 by a set of rollers riding in the groove which must be located in the back surface of cover 18) to allow one end of the first rack unit (flexible members 17 of sector arms 10) to move to one end of the vent unit in a longitudinal direction thereof (Fig. 1 and col. 3, lines 11-13 disclose flexible members 17 moving to each end of cover 18 in a longitudinal direction when sector arms 10 spread apart to lower cover 18), a slot (the groove disclosed in col. 3, lines 26-31. Hauber does not show this element being a second, distinct slot) to allow one end of the second rack unit (flexible members 17 of sector arms 10) to move to an opposite end of the vent unit in the longitudinal direction (Fig. 1 and col. 3, lines 11-13 disclose flexible members 17 moving to each end of cover 18 in a longitudinal direction when sector arms 10 spread apart to lower cover 18); wherein the vent unit is popped up outside the roof by operation of the first rack unit (Fig. 1 and col. 3, lines 18-26 disclose cover 18 being popped up outside roof 13 when the motor 15 operates sector arms 10 through driven gear 27). Annotated Fig. 1 below is an annotation of Hauber’s Fig. 4.

    PNG
    media_image1.png
    288
    800
    media_image1.png
    Greyscale

Annotated Figure 1
Hauber does not disclose a second slot which is distinct from the first slot.
However, Hosmer does disclose a separate second slot (tracks 76) which is distinct from the first slot (Hosmer, Col. 5, lines 5-8 disclose a first and second track 76 that act to guide the ends of rack units as they pivot, similar to the slots in the immediate application. See Annotated Fig. 2 below). Annotated Fig. 2 below is an annotation of Hosmer’s Fig. 8.

    PNG
    media_image2.png
    697
    964
    media_image2.png
    Greyscale

Annotated Fig. 2
Hauber and Hosmer are considered analogous to the claimed invention because they both are in the field of actuating vent covers on a motor vehicle roof. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the single groove of Hauber with the two tracks of Hosmer in order to enable the sector arms of Hauber to be detached from the vent cover so that the vent cover can be easily and quickly removed from the roof of the vehicle (Hosmer, col. 1, lines 17-21 and col. 5, lines 24-31).
Regarding claim 7, Hauber in view of Hosmer disclose the claimed invention and Hauber further discloses wherein the first slot (groove disclosed in col. 3, lines 26-31) comprises a first popup position portion (portion of the groove in which the end of one sector arm 10 is located in Figs. 1-2) in which one end of the first rack unit (roller disclosed by col. 3, lines 26-31) is located when the vent unit is popped up (see Figs. 1-2).
Regarding claim 9, Hauber in view of Hosmer disclose the claimed invention and Hauber further discloses wherein a slot (groove disclosed in col. 3, lines 26-31. Hauber does not show this element being a second, distinct slot) comprises a second popup position portion (portion of the groove in which the end of the second sector arm 10 is located in Figs. 1-2) in which one end of the second rack unit is located when the vent unit is popped up (see Figs. 1-2).
Hauber does not disclose a second slot which is distinct from the first slot.
However, Hauber does disclose a separate second slot (tracks 76) which is distinct from the first slot (Hosmer, Col. 5, lines 5-8 disclose a first and second track 76 that act to guide the ends of rack units as they pivot, similar to the slots in the immediate application. See Annotated Fig. 2 above).
Hauber and Hosmer are considered analogous to the claimed invention because they both are in the field of actuating vent covers on a motor vehicle roof. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the single groove of Hauber with the two tracks of Hosmer in order to enable the sector arms of Hauber to be detached from the vent cover so that the vent cover can be easily and quickly removed from the roof of the vehicle (Hosmer, col. 1, lines 17-21 and col. 5, lines 24-31).
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauber in view of Hosmer as applied to claim 1 above, and further in view of Kolt (US 4,210,277) and Capkin (DE 202017000167, Espacenet machine translated).
Regarding claim 3, Hauber in view of Hosmer disclose the claimed invention, but do not disclose wherein the at least one vent unit comprises a plurality of vent units, wherein the vent assembly comprises a windless unit disposed between the vent units, and wherein the vent units and the windless unit are arranged in a longitudinal direction of the vehicle.
However, Kolt does disclose at least one vent unit (automatic roof ventilator 10) comprising a plurality of vent units (Fig. 6 discloses a plurality of automatic roof ventilators.
Hauber and Kolt are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Hauber to include more than one vent assembly as shown by Kolt in order to provide ventilation to a vehicle with a large cabin, or in order to provide ventilation to separate rooms in a recreational vehicle.
Additionally, Capkin does disclose wherein the vent assembly (Capkin’s ventilation system. See Capkin machine translation para. [0001]) comprises a windless unit (Capkin’s areas 4 of air outlet openings 5) disposed between the vent units (Annotated Fig. 3 below discloses a space for the vent unit of Hauber to be located so that the windless unit of Capkin is disposed between the vent unit of Hauber), and wherein the vent units and the windless unit are arranged in a longitudinal direction of the vehicle (see Capkin’s Fig. 2 and Annotated Fig. 3). Annotated Fig. 3 below is an annotation of Capkin’s Fig. 2.

    PNG
    media_image3.png
    604
    769
    media_image3.png
    Greyscale
Annotated Fig. 3
Hauber and Capkin are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to alter the vent assembly of Hauber to include the areas of air outlet openings of Capkin to allow for cold air to be gradually dispersed through the roof of the vehicle while the vent cover is closed so that the air in the vehicle is cooled with barely perceptible airflow (Capkin, machine translation, para. [0007]).
Regarding claim 4, Hauber in view of Hosmer disclose the claimed invention, but do not disclose wherein the at least one vent unit comprises a plurality of vent units, wherein the vent assembly comprises a windless unit disposed between the vent units, and wherein the vent units and the windless unit are formed symmetrically in a width direction of the vehicle.
However, Kolt does disclose at least one vent unit (automatic roof ventilator 10) comprising a plurality of vent units (Fig. 6 discloses a plurality of automatic roof ventilators.
Hauber and Kolt are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Hauber to include more than one vent assembly as shown by Kolt in order to provide ventilation to a vehicle with a large cabin, or in order to provide ventilation to separate rooms in a recreational vehicle.
Additionally, Capkin does disclose wherein the vent assembly (Capkin’s ventilation system. See Capkin machine translation para. [0001]) comprises a windless unit (Capkin’s areas 4 of air outlet openings 5) disposed between the vent units (Annotated Fig. 3 above discloses a space for the vent unit of Hauber to be located so that the windless unit of Capkin is disposed between the vent unit of Hauber), and wherein the vent units and the windless unit are formed symmetrically in a width direction of the vehicle (Annotated Fig. 3 discloses a combination of Hauber and Capkin in which the areas 4 of Capkin and the vent units of Hauber are formed symmetrically in a width direction of the vehicle).
Hauber and Capkin are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to alter the vent assembly of Hauber to include the areas of air outlet openings of Capkin to allow for cold air to be gradually dispersed through the roof of the vehicle while the vent cover is closed so that the air in the vehicle is cooled with barely perceptible airflow (Capkin, machine translation, para. [0007]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauber in view of Hosmer as applied to claim 1 above, and further in view of Kwon et al. (US 9,061,567).
Regarding claim 11, Hauber in view of Hosmer disclose the claimed invention, but do not disclose a position sensor detecting a position of a passenger; and a controller configured to receive a detection value from the position sensor and to control operation of an air-conditioning system in accordance with the detected position of the passenger.
However, Kwon does disclose a position sensor (17) detecting a position of a passenger (see col. 6 lines 44-51); and a controller (20) configured to receive a detection value from the position sensor (see col. 6 lines 52-60) and to control operation of an air-conditioning system in accordance with the detected position of the passenger (see col. 8 lines 7-13).
Hauber and Kwon are considered analogous to the claimed invention because they are both in the field of ventilation systems in motor vehicles. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to adapt the roof opening system of Hauber to include the air conditioning control system of Kwon to reduce the consumption of energy used by the roof opening system by reducing the energy spent to provide air to spaces not occupied by passengers (Kwon, col. 2, lines 48-54).
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farber (US 6,527,337) in view of Mori et al. (US 2007/0182219).
Regarding claim 1, in addition to the 102 rejection above, Farber discloses a roof vent (roof opening 2) comprising: a roof (fixed roof cover 1) disposed at an upper side of an interior of a vehicle (see Figs. 1-5 and col. 1, lines 10-12); and a vent assembly (sliding roof cover. See col. 3, lines 15-17 and Fig. 1), the vent assembly including at least one vent unit (cover 3) protruding outside the roof (Fig. 4 discloses cover 3 protruding outside the roof 1), a driving unit (electric drive motor disclosed in col. 2, lines 8-11. Driving unit is being interpreted to mean a motor as seen in the “claim interpretation” section above) applying driving force to the vent unit (Figs. 1-2 and col. 4, lines 23-26 disclose the electric motor applying a driving force to cover 3 through driving cable 25, bearing carriage 5, cover guides 6 and 8, and cover carriers 10 and 11), and at least one drive force applying element applying a driving force (driving cable 25; bearing carriage 5; cover guides 6 and 8; and cover carriers 10 and 11 form an element that applies the driving force of the drive motor to cover 3. Farber does not disclose the drive force applying element being a rack unit) applying driving force of the driving unit to the vent unit (Figs. 1-5 and col. 4, lines 23-41 disclose the drive force applying element moving cover 3 by applying a driving force), wherein the vent unit is popped up by the driving unit (see Figs. 1-2 and col. 4, lines 23-41).
Farber does not disclose the drive force applying element being at least one rack unit.
However, Mori does disclose a drive force applying element (rack belt 31) being at least one rack unit (Figs. 4 and 6 disclose rack belt 31 having rack or teeth elements which meets the current interpretation of “rack” as discussed in the “claim objections” section above)
Farber and Mori are considered analogous to the claimed invention because they both are in the field of driving vehicle sunroofs. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the driving cable of Farber with the rack belt of Mori in order to provide quiet actuation of the sunroof, eliminating annoyance to a passenger, and to enable the rack belt to be made of resin, which will reduce manufacturing cost and weight (Mori, first five lines of para. [0007]).
Regarding claim 5, Farber in view of Mori disclose the claimed invention and Farber further discloses a link part (guide pin 19) formed on a back surface of the vent unit (see Figs. 1-5); and a guide slot (vertical guide 20) formed in the roof (Figs. 1-5 disclose vertical guide 20 beings formed on vertical guide carriage 21 which is affixed to guide rail 4. Col. 3, lines 52-54 disclose guide rail 4 being mounted on the roof frame) to guide a popup operation of the link part (see col. 4, lines 23-41 and Figs. 1-2).
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farber in view of Mori as applied to claim 1 above, and further in view of Capkin (DE 202017000167, Espacenet machine translated).
Regarding claim 3, Farber in view of Mori disclose the claimed invention and Faerber further discloses wherein the at least one vent unit (cover 3) comprises a plurality of vent units (see Fig. 10), and wherein the vent units are arranged in a longitudinal direction of the vehicle (see Fig. 10 and col. 6, lines 37-42).
Farber does not disclose that the vent assembly comprises a windless unit disposed between the vent units.
However, Capkin does disclose a vent assembly (ventilation system. See para. [0001]) comprises a windless unit (areas 4 of air outlet openings 5) disposed between the vent units (See annotated Fig. 3 below).
Farber and Capkin are considered analogous to the claimed invention because they both are in the field of ventilation located in the roof of a vehicle. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to alter the roof opening system of Farber to include the ventilation system of Capkin to allow for cold air to be gradually dispersed through the roof of the vehicle so that the air in the vehicle is cooled with barely perceptible airflow while the cover of Farber is closed (Capkin, machine translation, para. [0007]).

    PNG
    media_image3.png
    604
    769
    media_image3.png
    Greyscale

Annotated Fig. 3
Regarding claim 4, Farber in view of Mori disclose the claimed invention and Faerber further discloses wherein the at least one vent unit (cover 3) comprises a plurality of vent units (see Fig. 10).
Farber does not disclose that the vent assembly comprises a windless unit disposed between the vent units, and wherein the vent units and the windless unit are formed symmetrically in a width direction of the vehicle.
However, Capkin does disclose a vent assembly (ventilation system. See para. [0001]) that comprises a windless unit (areas 4 of air outlet openings 5) disposed between the vent units (Annotated Fig. 3 above discloses a space for the sliding roof cover of Farber to be located so that the windless unit of Capkin is disposed between the sliding roof cover of Farber), and wherein the vent units and the windless unit are formed symmetrically in a width direction of the vehicle (Annotated Fig. 3 discloses a combination of Farber and Capkin in which the areas 4 of Capkin and the sliding roof cover of Farber are formed symmetrically in a width direction of the vehicle).
Farber and Capkin are considered analogous to the claimed invention because they both are in the field of ventilation located in the roof of a vehicle. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to alter the roof opening system of Farber to include the ventilation system of Capkin to allow for cold air to be gradually dispersed through the roof of the vehicle so that the air in the vehicle is cooled with barely perceptible airflow while the cover of Farber is closed (Capkin, machine translation, para. [0007]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farber in view of Mori as applied to claim 5 above, and further in view of Oechel (US 7,178,862).
Regarding claim 6, Farber in view of Mori disclose the claimed invention and Farber further discloses wherein the guide slot (vertical guide 20) comprises: a first guide slot (vertical guide 20. See Figs. 1-5) formed vertically in a linear shape (see Figs. 1-5) to guide movement of the link part when the vent unit is popped up (see Figs. 1-2).
Farber does not disclose a second guide slot extending from one end of the first guide slot, the second guide slot being formed in a curved shape to guide movement of the link part when the vent unit is tilted.
However, Oechel does disclose a second guide slot (see Annotated Fig. 4 below) extending from one end of the first guide slot (see Annotated Fig. 4 below), the second guide slot being formed in a curved shape (see Annotated Fig. 4 below) to guide movement of the link part when the vent unit is tilted (see col. 4, lines 1-13 and Fig. 3). Annotated Fig. 4, shown below, is an annotation of Oechel’s Fig. 6.

    PNG
    media_image4.png
    283
    1021
    media_image4.png
    Greyscale
Annotated Fig. 4
Farber and Oechel are considered analogous to the claimed invention because they both are in the field of ventilating sunroofs. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the vertical guide slot of Farber to include the second, curved guide slot of Oechel in order to allow the rear portion of the cover to tilt downwards while the front portion of the cover tilts upward in order to allow for greater articulation of the cover while it tilts so that air entering through the sunroof can be directed over a larger adjustable range.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farber in view of Mori as applied to claim 1 above, and further in view of Kwon et al. (US 9,061,567).
Regarding claim 11, Farber in view of Mori disclose the claimed invention, but Farber does not disclose a position sensor detecting a position of a passenger; and a controller configured to receive a detection value from the position sensor and to control operation of an air-conditioning system in accordance with the detected position of the passenger.
However, Kwon does disclose a position sensor (17) detecting a position of a passenger (see col. 6 lines 44-51); and a controller (20) configured to receive a detection value from the position sensor (see col. 6 lines 52-60) and to control operation of an air-conditioning system in accordance with the detected position of the passenger (see col. 8 lines 7-13).
Farber and Kwon are considered analogous to the claimed invention because they are in the field of ventilation systems in motor vehicles. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to adapt the roof opening system of Faerber to include the air conditioning control system of Kwon to reduce the consumption of energy used by the roof opening system by reducing the energy spent to provide air to spaces not occupied by passengers (Kwon, col. 2, lines 48-54).
Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the allowable subject matter refers to the first curved portion extending from the first slot. The closest art found was Hauber which could not obviously be modified with any of the art found during the search to include curved portions of guide slots that enable tilting.
Regarding claim 10, the allowable subject matter refers to the second curved portion extending from the second slot. The closest art found was Hauber which could not be obviously modified with any of the art found during the search to include curved portions of guide slots that enable tilting.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (US 4,193,618) discloses two rack units in a similar geometry to the immediate application within a removable vehicle roof.
Anderson et al. (US 8,950,115) discloses a moving mechanism with two slots for tilting and actuating a door, panel, roof, or piece of furniture.
Zani et al. (US 4,943,104) discloses a vehicle roof vent popping up using to rack units.
Hauber (US 4,068,408) discloses an interlocking two rack actuating system driven by a motor
Lambert (US 5,775,028) discloses a window with slots and arms allowing it to pop out of its frame and tilting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167.  The examiner can normally be reached on Monday to Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLE N FRIEDMAN/Examiner, Art Unit 4184    

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762